Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner notes that the scopes of every claim have been further limited, which allows for the use of new art (Claim 1 by requiring both CC and CV methods; claim 8, by requiring that the determination of the SOH occurs in a specific method step; Claim 16 by adding language not even in a dependent claim). The abstract objection is maintained. The drawing and title objections are withdrawn due to the amendments.
Specification
The abstract of the disclosure is objected to because please remove “is provided”. The examiner suggests replacing the words with “are based upon degradation determination of the battery.” Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (USPGPN 20130166234) in view of Kim (USPGPN 20180299511).
Independent Claim 1, Chou teaches a method of measuring a degree of battery degradation (title, abstract, Figs. 1-4), the method comprising:
determining a charging method when starting charging of a battery (S120 of Fig. 1; S120 of Fig. 2B; S410 & S420 of Fig. 4);
storing a state of the battery when starting charging of the battery (S110 of Figs. 1 & 2B, see ¶’s [23, 24]; as for S410 of Fig. 4, it would have been obvious to a person having ordinary skill in the art that a state of charge/remaining capacity [determined by at least one of voltage, current, and/or temperature, as was determined by S110] would have been determined so as to determine that the battery is not overcharged, which is why it determines the feature of S420, because if the voltage was already above the level of S420 at S410, then it would just go to S420 or not charge at all; SOC/remaining capacity is also a state of the battery, like current, voltage, and temperature, which is obtained in s110 and later used in s141 [so implicitly it was stored]);
both the constant current and constant voltage charging methods (¶’s [17, 20-25, 31-36]), when the determined charging method is constant voltage (CV) charging, determining the SOH of the battery by comparing at least one of an increase in the charge capacity of the battery and a charge time of the battery with a CV-section SOH mapping table (upon further consideration, it is evident that the degradation/SOH determination occurs during the CV section, where ¶’s [24, 25] describes that the change/increase in capacity during this period [ΔQ22] is used to determine the degradation index in Figs. 1 and 2B, where the constant voltage of Figs. 1 & 2B occurs with the language “a transition point voltage is provided to charge the battery when a terminal voltage of the battery reaches a charging preset voltage”; furthermore, for Fig. 4, see ¶’s [35, 36] & steps S420-S464, where a preset time is used to determine the current; as this current is based upon the preset time, this determined current as a function of the preset time is compared with a mapped transition point current and transition point temperature; these two terms are used to determine the degradation index, which is then compared to a degradation preset value which is determined by the determined transition point current and transition point battery temperature, with this comparison used to determine if it should be triggered as abnormal; the comparison of time and current to a mapping table is the equivalent of a degradation/state of health map used in Fig. 4).

Chou fails to explicitly teach when the determined charging method is constant current (CC) charging, determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table, the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery.
Kim teaches when the determined charging method is constant current (CC) charging (Kim only describes constant current charging, see ¶’s [35, 56-58, 79, 81, 87], while ¶[81] does leave it open for non-constant current to occur) determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table (¶[46] & Kim’s Claims 3 & 16 describes the change in SOC is compared with the change in OCV, see Figs. 3A, 3B, & 6, which shows the change in SOC as the OCV/voltage changes during the battery charging procedure), the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery (see esp. Figs. 3A & 3B, which demonstrates that the battery capacity for each voltage is mapped for the level of deterioration, which Figs. 7 & 8 further demonstrates the method of determining the SOH, see further ¶’s [56-67]). Kim teaches this method provides improved reliability in finding the degradation/deterioration/state of health (SOH) in real-time anytime, see ¶’s [04-08]), accuracy (¶[89]), and safety (¶[89])
It would have been obvious to a person having ordinary skill in the art to modify Chou with Kim to provide improved accuracy, reliability, and safety.
Dependent Claim 2, Chou teaches the determining of the charging method when starting charging of the battery comprises:
comparing a full charge state of the battery with a charge state of the battery when starting charging of the battery;
determining at least one of a CC charging section and a CV charging section on the basis of the comparing; and
determining one of CC charging and CV charging on the basis of the determined charging section (¶[18] describes the capacity determined for S110 as being one or more of remaining capacity, charged capacity, etc., with remaining capacity being the current capacity divided by the full charge capacity, as one having ordinary skill in the art understands, with the determination of one or the other based on the remaining capacity in Figs. 1-4, while s120 describes the comparison of the terminal voltage to a charging preset voltage, where the charging preset voltage, if determined to be lower than the voltage at the beginning of charging which corresponds to the SOC as shown by Fig. 2A, would obviously mean the constant current step would be skipped to begin charging as one having ordinary skill in the art understands in order to prevent the battery from being damaged by being charged at constant current above the safe charging preset voltage).
Dependent Claim 3, Chou teaches the full charge state of the battery is determined by at least one of an effective maximum charge capacity and an effective maximum output voltage of the battery, and
the charge state of the battery when starting charging of the battery is determined by at least one of a battery capacity state and output voltage (remaining capacity is the battery capacity state divided by the effective maximum charge capacity while output voltage is the “steady open circuit voltage”, see S110 of Fig. 1).
Dependent Claim 5, the combination of Chou and Kim teaches the determining of the SOH of the battery by comparing the increase in the charge capacity of the battery with respect to the increase in the charge voltage of the battery with the CC-section SOH mapping table comprises determining the SOH of the battery by comparing information on at least one voltage-specific battery capacity selected from the CC-section SOH mapping table with the increase in the charge capacity of the battery with respect to the increase in the charge voltage of the battery (Figs. 3A and 3B of Kim).
Dependent Claim 6, Chou teaches the CV-section SOH mapping table is a set of CV-section charge capacity information and CV-section charge time information according to each SOH of the battery (see Figs. 3 & 5 along with Fig. 4, at the constant voltage section, the time is used to determine the SOH according to mapped data, while ¶[35] makes it clear that the current measured in Fig. 4 serves to determine the capacity of the battery; it is evident that the degradation/SOH determination occurs during the CV section, where ¶’s [24, 25] describes that the change/increase in capacity during this period [ΔQ22] is used to determine the degradation index in Figs. 1 and 2B, where the constant voltage of Figs. 1 & 2B occurs with the language “a transition point voltage is provided to charge the battery when a terminal voltage of the battery reaches a charging preset voltage”).
Dependent Claim 7, Chou teaches the determining of the SOH of the battery by comparing the at least one of the increase in the charge capacity of the battery and the charge time of the battery with the CV-section SOH mapping table comprises determining the SOH of the battery by comparing at least one of CV-section charge capacity increase information and charge time information selected from the CV-section SOH mapping table with at least one of the increase in the charge capacity of the battery and an increase in the charge time of the battery (as described for Claim 1, the time increase and remaining charge capacity increase is used for this determination, see Figs. 1-4).
Independent Claim 16, Chou teaches an apparatus for managing a battery considering battery degradation (it would have been inherent and/or one having ordinary skill in the art would understand that the method described by Figs. 1-5 was meant to have been performed by an apparatus), the apparatus comprising: a battery controller (it would have been inherent and/or one having ordinary skill in the art would understand that the method described by Figs. 1-5 was meant to have been performed by a controller/processor, with it being obvious to use a processor/controller instead of having to do the math by hand as it provides improved convenience as less human hours are required); a battery state storage (the description of a map/table plus the comparison of the remaining capacity in S110 in abstract/Figs. 1 and 2B-4 means that there is inherently a battery state storage and/or it would have been obvious for there to have been a battery state storage, as it is more convenient for a person to store it digitally than the person having to remember it/writing it down); a charging method determiner configured to determine a charging method of the battery (see above for processor, this determiner is displayed by Fig. 1 S110 & S120, S410-SS430 of Fig. 4, with the processing of these steps of the flow chart being the determiner); and a battery degradation determiner configured to determine a degree of degradation of the battery (see above for processor, see Figs. 1-4 with the determination steps of the flow charts, with the process of the flow chart being the determiner).
Chou fails to explicitly teach when the determined charging method is constant current (CC) charging, determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table, the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery.
Kim teaches when the determined charging method is constant current (CC) charging (Kim only describes constant current charging, see ¶’s [35, 56-58, 79, 81, 87], while ¶[81] does leave it open for non-constant current to occur) determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table (¶[46] & Kim’s Claims 3 & 16 describes the change in SOC is compared with the change in OCV, see Figs. 3A, 3B, & 6, which shows the change in SOC as the OCV/voltage changes during the battery charging procedure), the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery (see esp. Figs. 3A & 3B, which demonstrates that the battery capacity for each voltage is mapped for the level of deterioration, which Figs. 7 & 8 further demonstrates the method of determining the SOH, see further ¶’s [56-67]). Kim teaches this method provides improved reliability in finding the degradation/deterioration/state of health (SOH) in real-time anytime, see ¶’s [04-08]), accuracy (¶[89]), and safety (¶[89])
It would have been obvious to a person having ordinary skill in the art to modify Chou with Kim to provide improved accuracy, reliability, and safety.
Dependent Claim 17, Chou discloses the charging method determiner determines at least one of constant current (CC) charging and constant voltage (CV) charging on the basis of a result of comparing a full charge state of a battery with a state of the battery when starting charging of the battery (¶[18] describes the capacity determined for S110 as being one or more of remaining capacity, charged capacity, etc., with remaining capacity being the current capacity divided by the full charge capacity, as one having ordinary skill in the art understands, with the determination of one or the other based on the remaining capacity in Figs. 1-4; while s120 describes the comparison of the terminal voltage to a charging preset voltage, where the charging preset voltage, if determined to be lower than the voltage at the beginning of charging which corresponds to the SOC as shown by Fig. 2A, would obviously mean the constant current step would be skipped to begin charging as one having ordinary skill in the art understands in order to prevent the battery from being damaged by being charged at constant current above the safe charging preset voltage).
Dependent Claim 18, Chou discloses the battery degradation determiner comprises at least one of a constant current (CC)-section state of health (SOH) determiner and a constant voltage (CV)-section SOH determiner (Figs. 1-5 provide CV SOH determiner, Kim provides CC SOH determiner, as described above).
Dependent Claim 19, Chou discloses the battery controller performs at least one of battery charging and discharging control and battery diagnosis by considering battery degradation (step S170 of Fig. 1, step S460 of Fig. 4 are both battery diagnoses).
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Kim, further in view of Youn et al (USPGPN 20200185943)
Independent Claim 8, Chou teaches a teaches a method (title, abstract, Figs. 1-4) of managing a battery considering battery degradation, the method comprising:
starting charging of a battery (see Figs. 1, 2B, and 4);
measuring a degree of degradation of the battery by using at least one of constant current (CC) charging (Figs. 1-5) and constant voltage (CV) charging (Figs. 1-5; where the constant voltage of Figs. 1 & 2B occurs with the language “a transition point voltage is provided to charge the battery when a terminal voltage of the battery reaches a charging preset voltage”) selected on the basis of a state of the battery (see steps with measurements).
Chou is silent to charging the battery by using a battery charging and discharging algorithm selected on the basis of the measured degree of degradation of the battery. Chou fails to explicitly teach wherein the measuring of the degree of deterioration of the battery comprises: when the determined charging method is constant current (CC) charging, determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table, the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery. 
Youn teaches charging the battery by using a battery charging and discharging algorithm selected on the basis of the measured degree of degradation of the battery (Fig. 2 esp. S17 & S18, ¶’s [44-53, esp. 48], which describes the fact that the charging method can be changed based on whether the battery has aged/deteriorated/degradated). Youn teaches that by doing so, the longevity (¶[10], consideration of an endurable state… due to aging means it is helping to reduce future aging/deterioration, which extends the lifetime of the battery) and reliability (startability; ¶’s [56, 58]) of the battery.
It would have been obvious to a person having ordinary skill in the art to modify Chou with Youn to provide improved longevity and reliability.
Chou fails to explicitly teach wherein the measuring of the degree of deterioration of the battery comprises: when the determined charging method is constant current (CC) charging, determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table, the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery.
Kim teaches when the determined charging method is constant current (CC) charging (Kim only describes constant current charging, see ¶’s [35, 56-58, 79, 81, 87], while ¶[81] does leave it open for non-constant current to occur) determining a state of health (SOH) of the battery by comparing an increase in charge capacity of the battery with respect to an increase in charge voltage of the battery with a CC-section SOH mapping table (¶[46] & Kim’s Claims 3 & 16 describes the change in SOC is compared with the change in OCV, see Figs. 3A, 3B, & 6, which shows the change in SOC as the OCV/voltage changes during the battery charging procedure), the CC-section SOH mapping table is a set of information on battery capacities at specific voltages according to each SOH of the battery (see esp. Figs. 3A & 3B, which demonstrates that the battery capacity for each voltage is mapped for the level of deterioration, which Figs. 7 & 8 further demonstrates the method of determining the SOH, see further ¶’s [56-67]). It is noted that because the degradation analysis is performed throughout the constant current charging process, the degradation degree measurement occurs during both the measurement and charging stages. Kim teaches this method provides improved reliability in finding the degradation/deterioration/state of health (SOH) in real-time anytime, see ¶’s [04-08]), accuracy (¶[89]), and safety (¶[89])
It would have been obvious to a person having ordinary skill in the art to modify Chou in view of Youn with Kim to provide improved accuracy, reliability, and safety.
Dependent Claim 9, Chou teaches diagnosing the state of the battery by using a battery diagnosis algorithm selected on the basis of the measured degree of degradation of the battery (step S170 of Fig. 1, step S460 of Fig. 4 are both battery diagnoses).
Dependent Claim 12, the combination of Chou, Kim, and Youn teaches the determining of the SOH of the battery by comparing the increase in the charge capacity of the battery with respect to the increase in the charge voltage of the battery with the CC-section SOH mapping table comprises determining the SOH of the battery by comparing information on at least one voltage-specific battery capacity selected from the CC-section SOH mapping table with the increase in the charge capacity of the battery with respect to the increase in the charge voltage of the battery (Figs. 3A and 3B of Kim).
Dependent Claim 13, Chou teaches when CV charging is selected, determining a state of health (SOH) of the battery by comparing at least one of an increase in charge capacity of the battery and a charge time of the battery with a CV-section SOH mapping table (upon further consideration, it is evident that the degradation/SOH determination occurs during the CV section, where ¶’s [24, 25] describes that the change/increase in capacity during this period [ΔQ22] is used to determine the degradation index in Figs. 1 and 2B, where the constant voltage of Figs. 1 & 2B occurs with the language “a transition point voltage is provided to charge the battery when a terminal voltage of the battery reaches a charging preset voltage”; furthermore, for Fig. 4, see ¶’s [35, 36] & steps S420-S464, where a preset time is used to determine the current; as this current is based upon the preset time, this determined current as a function of the preset time is compared with a mapped transition point current and transition point temperature; these two terms are used to determine the degradation index, which is then compared to a degradation preset value which is determined by the determined transition point current and transition point battery temperature, with this comparison used to determine if it should be triggered as abnormal; the comparison of time and current to a mapping table is the equivalent of a degradation/state of health map used in Fig. 4).
Dependent Claim 14, Chou teaches the CV-section SOH mapping table is a set of CV-section charge capacity information and CV-section charge time information according to each SOH of the battery (see Figs. 1-5, at the constant voltage section, the time and charge capacity are used to determine the SOH according to mapped data, while ¶[35] makes it clear that the current measured in Fig. 4 serves to determine the capacity of the battery, where the description of the index clearly refers to each SOH of the battery).
Dependent Claim 15, Chou teaches the determining of the SOH of the battery by comparing the at least one of the increase in the charge capacity of the battery and the charge time of the battery with the CV-section SOH mapping table comprises determining the SOH of the battery by comparing at least one of CV-section charge capacity increase information and charge time information selected from the CV-section SOH mapping table with at least one of the increase in the charge capacity of the battery and an increase in the charge time of the battery (as described for Claim 13, the time increase and remaining charge capacity increase are used for this determination, see Figs. 1-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859